—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 4, 2001, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant’s application for unemployment insurance benefits was denied based upon a finding by the Unemployment Insurance Appeal Board that he lost his employment for a glass company because he falsified his time sheets. A misrepresentation by an employee on his or her time sheet regarding the hours worked can constitute disqualifying misconduct (see Matter of Du Bois [Mellon Found.—Commissioner of Labor], 282 AD2d 858; Matter of Normandin [Commissioner of Labor], 265 AD2d 791). Claimant’s contentions that the bookkeeper had instructed him to do this and that the employer was aware of this practice created credibility issues for the Board to resolve (see Matter of Kelly [Commissioner of Labor], 288 AD2d 539; Matter of Diallo [Commissioner of Labor], 263 AD2d 608). Under these circumstances, we find substantial evidence in the record to support the Board’s decision that claimant was discharged due to disqualifying misconduct.
Cardona, P.J., Carpinello, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.